        Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 1 of 50




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION,
                                                            Case No. ____________
THE PEOPLE OF THE STATE OF NEW YORK, by
Letitia James, Attorney General of the State of New York,   COMPLAINT FOR PERMANENT
                                                            INJUNCTION AND OTHER
THE COMMONWEALTH OF VIRGINIA, ex rel. Mark                  EQUITABLE RELIEF
R. Herring, Attorney General,

STATE OF MINNESOTA, by its Attorney General Keith
Ellison, and

GURBIR S. GREWAL, Attorney General of the State of
New Jersey, and PAUL R. RODRÍGUEZ, Acting Director
of the New Jersey Division of Consumer Affairs,

   Plaintiffs,

       v.

Outreach Calling, Inc., a Nevada corporation, also dba
   Market Process Group;

Outsource 3000, Inc., a New Jersey corporation, also dba
   Outreach Calling, Inc.;

Production Consulting Corp., a Delaware corporation, also
   dba Outreach Calling, Inc. and 7 Production
   Consulting;

Thomas Berkenbush, individually and as an officer of
   Outreach Calling, Inc.;

William English, individually and as an officer of
   Outreach Calling, Inc.;

Mark Gelvan, individually and as an owner and officer of
  Outreach Calling, Inc., Outsource 3000, Inc., and
  Production Consulting Corp.; and

Damian Muziani, individually and as an officer of
  Outreach Calling, Inc.

  Defendants.
            Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 2 of 50




       Plaintiffs, the Federal Trade Commission (“FTC”); the State of New York, by its

Attorney General, Letitia James; the Commonwealth of Virginia, by, through, and at the relation

of its Attorney General, Mark R. Herring; the State of Minnesota, by its Attorney General, Keith

Ellison; and Gurbir S. Grewal, Attorney General of the State of New Jersey, and Paul R.

Rodríguez, Acting Director of the New Jersey Division of Consumer Affairs (collectively,

“Plaintiffs”), for their Complaint allege:

                                   SUMMARY OF THE CASE

       1.       Since at least 2010, Defendants, led by Mark Gelvan, have operated a deceptive

fundraising scheme that solicits donations on behalf of sham charities. Defendants have bilked

tens of millions of dollars from well-meaning American donors on behalf of sham charities,

including the National Vietnam Veterans Foundation, Inc.; Breast Cancer Survivors Foundation,

Inc.; Reserve Police Officers Association; Disabled Police and Sheriffs Foundation, Inc.; Center

for American Homeless Veterans, Inc.; and Crisis Relief Network, Inc.

       2.       Defendants, through telemarketing and mailings, promise prospective donors that

their charitable contributions will support worthy causes, such as care packs to Vietnam veterans

in need, transitional facilities for homeless veterans, and grants to family members of fallen

officers. In truth, the Defendants have fundraised for sham charities, several of which have been

shut down through state and federal enforcement actions. Only a fraction of each donated

dollar—typically no more than 5%, if that—is spent on the stated charitable programs, while 85-

90% is distributed to for-profit companies that primarily benefit Gelvan. The operators of the

sham charities for which Defendants fundraise typically spend the majority of the remaining

funds to pay themselves and family members, and for administrative costs.


                                                 1
            Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 3 of 50




       3.       The FTC brings this action under Sections 13(b) and 19 of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b), 57b, and Section 6 of the Telemarketing and

Consumer Fraud and Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101 - 6108, to

obtain temporary, preliminary, and permanent injunctive relief, rescission or reformation of

contracts, restitution, the refund of monies paid, disgorgement of ill-gotten monies, and other

equitable relief for Defendants’ acts or practices in violation of Section 5(a) of the FTC Act, 15

U.S.C. § 45(a), and in violation of the FTC’s Trade Regulation Rule entitled Telemarketing Sales

Rule (“TSR” or “Rule”), 16 C.F.R. Part 310.

       4.       The State of New York (“New York”) brings this action under New York

Executive Law (“N.Y. Exec. Law”) §§ 63(12), 171-a, 172-d, 173-a, 175, and New York General

Business Law (“N.Y. Gen. Bus. Law”) § 349.

       5.       The Commonwealth of Virginia (“Virginia”) brings this action under the Virginia

Solicitation of Contributions law, Virginia Code §§ 57-48 to 57-69.

       6.       The State of Minnesota, by its Attorney General Keith Ellison (“Minnesota”),

brings this action under Minnesota Statutes § 8.31, the Minnesota Charitable Solicitation Act,

Minn. Stat. §§ 309.50 to 309.61, and the Minnesota Deceptive Trade Practices Act, Minn. Stat.

§§ 325D.43 to 325D.48.

       7.       Gurbir S. Grewal, Attorney General of the State of New Jersey, and Paul R.

Rodríguez, Acting Director of the New Jersey Division of Consumer Affairs (“New Jersey”),

bring this action under the New Jersey Consumer Fraud Act (“New Jersey CFA” or “NJCFA”),

N.J.S.A. 56:8-1 to -20, and the Charitable Registration and Investigation Act (“New Jersey

CRIA” or “NJCRIA”), N.J.S.A. 45:17A-18 to -40.


                                                 2
            Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 4 of 50




       8.       Plaintiffs New York, Virginia, Minnesota, and New Jersey also bring this action

pursuant to Section 6103(a) of the Telemarketing Act, which authorizes attorneys general to

initiate federal district court proceedings and seek to enjoin violations of, and enforce

compliance with, the TSR, to obtain damages, restitution, and other compensation, and to obtain

such further and other relief as the court may deem appropriate to stop Defendants’ violations of

the TSR. 15 U.S.C. § 6103(a).

                                 JURISDICTION AND VENUE

       9.       This Court has subject matter jurisdiction over the federal law claims pursuant to

15 U.S.C. §§ 45(a), 53(b), 57(b), 6102(c), 6103(a), and 6105(b), and 28 U.S.C. §§ 1331, 1337(a),

and 1345.

       10.      This Court has supplemental jurisdiction over Plaintiffs New York, Virginia,

Minnesota, and New Jersey’s state law claims under 28 U.S.C. §1367.

       11.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2), (c)(2), and (d), and

15 U.S.C. §§ 53(b) and 6103(e).

                                           PLAINTIFFS

       12.      The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41 to 58. The FTC enforces Section 5(a) of the FTC Act,

15 U.S.C. § 45(a), which prohibits unfair or deceptive acts or practices in or affecting commerce.

The FTC also enforces the Telemarketing Act, 15 U.S.C. §§ 6101 - 6108. Pursuant to the

Telemarketing Act, the FTC promulgated and enforces the TSR, 16 C.F.R. Part 310, which

prohibits deceptive and abusive telemarketing acts or practices.




                                                  3
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 5 of 50




       13.     The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and the Telemarketing Act and to secure such

equitable relief as may be appropriate in each case, including rescission or reformation of

contracts, restitution, the refund of monies paid, and the disgorgement of ill-gotten monies.

15 U.S.C. §§ 53(b), 57b, and 6105.

       14.     New York, by its Attorney General, is authorized to bring an action to enjoin

persistent fraud or illegality in the carrying on, conducting, or transaction of business, N.Y. Exec.

Law § 63(12), and deceptive acts or practices in the conduct of any business, trade, or commerce

or in the furnishing of any service in New York, N.Y. Gen. Bus. Law § 349, and to seek an order

enjoining the continuance of such business activity or of any fraudulent or illegal acts, and

directing restitution and damages and other relief as may be deemed proper, N.Y. Exec. Law §

63(12); N.Y. Gen. Bus. Law § 349. Pursuant to the N.Y. Exec. Law Article 7-A, the New York

Attorney General is responsible for overseeing charitable solicitation in New York through a

system of mandatory financial disclosures and reporting, and is authorized to bring an action to

enjoin violations of Article 7-A, including bringing an action to enjoin a charitable organization

and/or persons acting for it or on its behalf from continuing the solicitation or collection of

funds, to cancel any registration statement previously filed with the Attorney General, and to

secure an order awarding restitution and damages, penalties, and costs; to remove any director or

other person responsible for the violation of Article 7-A; to dissolve a corporation and other

relief as appropriate. N.Y. Exec. Law § 175(2).

       15.     Virginia, by its Attorney General, is authorized to bring an action in the name of

the Commonwealth against any charitable or civic organization, commercial co-venturer,


                                                  4
          Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 6 of 50




professional fund-raising counsel, or professional solicitor, or their officers, directors, or other

agents to enjoin any violation of Chapter 5 of Title 57 of the Code of Virginia, Va. Code Ann. §§

57-48 to 57-69 and is authorized to obtain such other relief as the court deems appropriate. Va.

Code Ann. § 57-59(D). In any such action, the court may also award to the Commonwealth a

civil penalty of not more than $5,000 per violation, reasonable expenses incurred by the state in

investigating and preparing the case, not to exceed $250 per violation, and attorney’s fees. Va.

Code Ann. § 57-59(E).

       16.     Minnesota, by its Attorney General, is authorized to bring an action to enjoin

violations of laws relating to consumer protection or respecting unfair, discriminatory, or other

unlawful practices in business, commerce, or trade, including the authority to bring an action to

enforce Minnesota’s laws relating to charitable organizations, professional fundraisers, and the

solicitation of charitable contributions in Minnesota. Minn. Stat. §§ 8.31, 309.50 to 309.61, and

325D.44. Pursuant to Minnesota Statutes chapter 8, Minnesota Statutes Sections 309.50 to .61

and 325D.43–.48, and common law authority, including parens patriae authority, the Minnesota

Attorney General is authorized to seek and the Court is authorized to award any necessary order

or judgment including injunctive relief, restitution, civil penalties up to $25,000 for each

violation, suspension of registration, other equitable relief, awards of reasonable attorney’s fees,

and costs of investigation and litigation.

       17.     New Jersey’s Attorney General is charged with the responsibility of enforcing the

NJCFA, the NJCRIA, and the regulations promulgated thereunder, specifically the Regulations

Governing Charitable Fundraising. The Acting Director of the New Jersey Division of

Consumer Affairs is charged with the responsibility of administering the NJCFA, the NJCRIA,


                                                   5
          Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 7 of 50




and the regulations promulgated thereunder, specifically the Regulations Governing Charitable

Fundraising. Together they are authorized to bring this action for permanent injunctive relief,

restitution, disgorgement, penalties, attorney’s fees and costs, as well as other equitable relief.

       18.     Pursuant to authority found in 15 U.S.C. § 6103(a), Plaintiffs New York, Virginia,

Minnesota, and New Jersey are also authorized to initiate federal district court proceedings to

enjoin telemarketing activities that violate the TSR, and in each such case, to obtain damages,

restitution, and other compensation on behalf of their residents, or to obtain such further and

other relief as the court may deem appropriate.

                                          DEFENDANTS

       19.     Defendant Outreach Calling, Inc., also doing business as Market Process Group

(“Outreach”), is a Nevada corporation with its principal place of business at 200 S. Virginia

Street, 8th Floor, Reno, NV 89501. Until 2019, Outreach also had an office at 150 River Road,

Suite 13, Montville, NJ 07045. Outreach transacts or has transacted business in this District and

throughout the United States. At all times material to this Complaint, acting alone or in concert

with others, Outreach has made misrepresentations in its fundraising campaigns on behalf of

sham charities to consumers throughout the United States.

       20.     Defendant Outsource 3000, Inc., also doing business as Outreach Calling, Inc.

(“Outsource”), is a New Jersey corporation with its principal place of business at 1 International

Blvd., Suite 400, Mahwah, NJ 07495. Outsource, however, does not have any employees at its

principal place of business but primarily conducted its operations at 150 River Road, Suite 13,

Montville, NJ 07045 and 200 S. Virginia Street, 8th Floor, Reno, NV 89501 where it has shared

employees and office space with Outreach and Production Consulting Corp. From


                                                  6
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 8 of 50




approximately 1989 to 2005, Outsource operated under the names All-Pro Telemarketing

Associates, Inc., and All-Pro Associates Corp. Outsource transacts or has transacted business in

this District and throughout the United States.

       21.     Defendant Production Consulting Corp., also doing business as Outreach Calling,

Inc. and 7 Consulting Corp. (“Production Consulting”), is a Delaware corporation with its

principal place of business at 1 International Blvd., Suite 400, Mahwah, NJ 07495. Production

Consulting, however, does not have any employees at its principal place of business but

primarily conducted its operations at 150 River Road, Suite 13, Montville, NJ 07045 and 200 S.

Virginia Street, 8th Floor, Reno, NV 89501 where it has shared office space and employees with

Outreach and Outsource. Production Consulting transacts or has transacted business in this

District and throughout the United States.

       22.     Defendant Mark Gelvan (“Gelvan”) is the president and sole owner of Production

Consulting and Outsource, and the controller and indirect owner of Outreach. At all times

material to this Complaint, acting alone or in concert with others, he has formulated, directed,

controlled, had the authority to control, or participated in the acts and practices of Outreach,

Outsource, and Production Consulting, including reviewing solicitation materials, negotiating

Outreach’s contracts with charities and fundraising subcontractors, responding to regulatory and

law enforcement inquiries from government entities, and overseeing all aspects of Outreach’s

fundraising operation as set forth in this Complaint. Gelvan resides in the State of Florida and,

in connection with the matters alleged herein, transacts or has transacted business in this District

and throughout the United States.




                                                  7
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 9 of 50




       23.       Defendant Thomas Berkenbush (“Berkenbush”) is a de facto officer and

employee of Outreach and a previous employee of Outsource. Along with Defendant William

English, Berkenbush co-manages client relationships with Outreach’s charity clients, including

drafting marketing materials and fundraising scripts, overseeing government inquiries and

investigations of clients, and managing state regulatory filing documentation on behalf of

Outreach and its clients. Berkenbush resides in the State of New Jersey and, in connection with

the matters alleged herein, transacts, or has transacted business in this District and throughout the

United States.

       24.       Defendant William English (“English”) is a de facto officer and employee of

Outreach and a previous employee of Outsource. Along with Berkenbush, English co-manages

client relationships with Outreach’s charity clients, including reviewing marketing materials and

fundraising scripts, overseeing the Do Not Call lists on behalf of each charity, overseeing

Outreach’s relationships with various financial institutions, and responding to consumer

complaints about each client. English resides in the State of New Jersey, and in connection with

the matters alleged herein, transacts, or has transacted business in this District and throughout the

United States.

       25.       Defendant Damian Muziani (“Muziani”) is the purported President and owner of

Outreach. His responsibilities include signing contracts on behalf of Outreach such as

Outreach’s contracts with its charity clients, subcontractors, and financial institutions, and

signing checks distributed on behalf of Outreach, including payments to Production Consulting

and Outsource. He has also reviewed and approved scripts and marketing materials. Muziani




                                                  8
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 10 of 50




resides in the State of New Jersey, and in connection with the matters alleged herein, transacts,

or has transacted business in this District and throughout the United States.

                                   COMMON ENTERPRISE

       26.     Defendants Outreach, Outsource, and Production Consulting (collectively,

“Corporate Defendants”) have operated as a common enterprise while engaging in the deceptive

acts and practices and other violations of law alleged below. Corporate Defendants have

conducted the business practices described below through an interrelated network of companies

that have common ownership, officers, managers, employees, and office locations. Because

these Corporate Defendants have operated as a common enterprise, they are partners in concerted

wrongdoing and liable for the acts and practices alleged below. Gelvan has formulated, directed,

controlled, had the authority to control, or participated in the acts and practices of the Corporate

Defendants that constitute the common enterprise and is a partner in the concerted wrongdoing

of the common enterprise.

                                          COMMERCE

       27.     At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.

                          DEFENDANTS’ BUSINESS ACTIVITIES

                       DEFENDANTS’ FUNDRAISING OPERATION

       28.     Since at least 2010, Defendants have engaged in a deceptive fundraising scheme

using numerous sham charities primarily to enrich themselves. Throughout this time, Gelvan,




                                                  9
          Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 11 of 50




aided by Berkenbush, English, and Muziani (collectively, “Individual Defendants”), has been the

primary leader and beneficiary of the Corporate Defendants’ actions.

         29.   Defendants solicit charitable donations through nationwide telemarketing

campaigns, using telemarketers employed by Outreach or its subcontractors.

         30.   Once a telemarketer secures a contribution pledge from a prospective donor,

Defendants mail the donor written information (a “mailer”) that states how the charity will

purportedly use the donation and provides instructions on how to submit a donation, typically via

check.

         31.   An escrow agent or payment processing company distributes the donated funds to

Outreach, any subcontractors involved in the fundraising campaign, and the charity client.

Outreach then disburses the funds to the other Corporate Defendants and, ultimately, to Gelvan.

         32.   Defendants orchestrate all aspects of their charity clients’ fundraising activities.

They supply the lists of prospective donors (“call lists”) used by telemarketers in their

fundraising campaigns and draft the scripts their telemarketers use to describe the benefits each

charity purportedly provides in seeking donations. Defendants retain ownership of the call lists

instead of the charity client. Defendants also draft the mailers that they send to prospective

donors reiterating the charitable programs donors are purportedly supporting.

         33.   Defendants receive and, in some instances, assist in responding to consumer

complaints about their charity clients. Defendants provide Outreach’s contact information in

their telemarketing scripts and mailers, rather than the contact information of their charity

clients. In some instances, Defendants also advise their clients on what content the clients

should include on their websites or what popular issues their clients should state they fundraise


                                                 10
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 12 of 50




to support. Defendants have also advised their charity clients on the entity name under which

their charity clients should solicit donations.

       34.     Defendants hire subcontractors that support the fundraising operation, such as

telemarketers, a company that provides donor list management and mail fulfillment services, a

caging service that collects the mailed donations and deposits them into a charity client’s escrow

account, and an escrow agent or payment processing company that distributes the funds to

Outreach, its subcontractors, and the charity, and provides financial reports on the distributions.

       35.     The subcontractors typically enter into contracts with Outreach because Outreach

generally has an exclusive telemarketing contract with the charity client. In some instances, at

Gelvan’s direction, the subcontractors may enter into contracts directly with the charity.

       36.     In instances where a subcontractor telemarketer is used, Defendants direct the

subcontractor’s telemarketing campaigns by providing the fundraising scripts and mailers, and

overseeing any issues between the subcontractor and the charity. In most instances, Defendants

are also paid a percentage of the gross contributions the subcontractor telemarketer raises on

behalf of the charity.

       37.     Defendants also assist their charity clients with their regulatory obligations.

Defendants create and maintain the clients’ Do Not Call lists—a list of prospective donors who

have asked to be removed from any call lists—that is required by the Telemarketing Sales Rule.

Defendants are responsible for ensuring its telemarketers and any subcontractor telemarketers

comply with federal regulations, such as the TSR’s Do Not Call requirements. Defendants are

also responsible for ensuring its telemarketers and subcontractor telemarketers comply with state

regulations in telemarketing for charity donations, such as state laws requiring professional


                                                  11
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 13 of 50




fundraisers to disclose their names, which must match the names on file with the attorney general

when soliciting, and that the solicitation is being conducted by a “professional fundraiser.”

Defendants also review the forms the charities must file on an annual basis with the Internal

Revenue Service (“IRS”) and the respective regulator for each State in which the charity engages

in fundraising, such as the IRS Form 990, which includes a description of the amount of money

the charity spends on its charitable programs.

       38.        Defendants are kept informed of regulatory inquiries or actions instigated by state

or federal law enforcement agencies, and typically assist in responding to such inquiries. The

charity clients also typically keep Defendants informed of any negative press coverage that the

charity clients receive.

       39.        Defendants have referred other professional service organizations to their charity

clients, such as law firms and accounting firms, to assist their efforts to comply with regulatory

obligations. Defendants have also directed their charity clients to financial institutions they

should use in order to receive the proceeds of the fundraising campaigns Defendants conduct on

their behalves.

       40.        Defendants’ compensation for their fundraising services is typically between 85-

90% of the amount fundraised. The remaining 10-15% is distributed to the charity clients.

                           DEFENDANTS’ SHAM CHARITY CLIENTS

                            National Vietnam Veterans Foundation, Inc.

       41.        From 2010 to September 2016, Defendants provided fundraising services to the

National Vietnam Veterans Foundation, Inc. also doing business as American Veterans Support

Foundation (“NVVF”). NVVF was formed as a nonprofit corporation in the District of


                                                   12
        Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 14 of 50




Columbia in 1992. Its corporate headquarters was located in Alexandria, Virginia in the personal

residence of its President and Chairman of the Board, John Thomas Burch, Jr. NVVF’s stated

mission was “Veterans helping Veterans with the generous support of the American people.”

       42.     In their fundraising campaigns, Defendants represented that NVVF provided

“assistance with care packs for hospitalized veterans as well as food programs for homeless

veterans.” In the mailers, Defendants represented that NVVF provided: (1) “Personal care packs

and free long distance telephone cards so hospitalized veterans can call and hear the voice of a

loved one;” (2) “televisions and personal care packs for patients in VA hospitals;” (3) “funding

to veteran Food Pantry Programs for unemployed and homeless veterans and their families;” and

(4) “financial grants to Operation Stand-Downs which benefit homeless or unemployed

veterans.”

       43.     These representations were false and misleading. In truth and fact, from 2012 to

2014 NVVF raised over $20 million from all of its professional fundraisers and spent less than

1.5% of the funds raised on its charitable programs. For example, in 2014 NVVF reported in its

IRS Form 990 that it raised $8,657,816 but only provided $122,333 in purported “contributions

to various veterans organizations, charities and educational programs.” Of that amount, NVVF

purportedly provided 35 grants for necessities to veterans or families of veterans, amounting to

$35,104 in total. One of the veteran organizations that received a grant from NVVF in 2012 was

Center for American Homeless Veterans, Inc., another one of Defendants’ sham charity clients.

       44.     NVVF paid the majority of the funds raised to its professional fundraisers. Based

on NVVF’s contract with Outreach, Outreach retained 89% of the funds it raised, giving NVVF




                                                13
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 15 of 50




only 11%. From 2010 through 2016, Defendants raised over $28 million on NVVF’s behalf and

retained over $25 million.

       45.       NVVF also paid an additional 4% of its gross collected donations to Mail

Response Services, Inc. (“MRS”), a company Defendants selected to provide escrow and

payment processing services to all of Defendants’ charity clients. Between the fees collected by

Defendants and by MRS, NVVF received approximately 7% of the gross collected donations.

       46.       Of the small percentage of the funds that NVVF retained, the bulk was spent on

funding its President’s, John Burch’s, lavish lifestyle. Such expenditures included weekly

expenses at nightclubs in Baltimore, expensive food and drink at the country’s top restaurants,

foreign and domestic travel, parking for two automobiles in downtown Washington, D.C. where

he worked full-time at another job, and paying for his medical expenses, his life and medical

insurance policies, and the utilities for his home.

       47.       Burch was also in charge of NVVF’s “Emergency Assistance Program,” a

discretionary fund meant to assist veteran family members with small children in chronic

destitute circumstances by providing grants ranging from $100 to $250. Instead of helping

veterans in need, Burch distributed these funds to relatives, friends, and acquaintances while

denying or providing limited funds to legitimate claimants. From 2010 to 2015, Burch

distributed the majority of these funds to a handful of women unrelated to any veterans, seven of

whom received over $10,000.

       48.       In or around 2016, New York initiated an investigation into Defendants’

deceptive fundraising practices on behalf of NVVF. Defendants were aware of this

investigation.


                                                  14
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 16 of 50




       49.     In November 2016, NVVF and Burch entered into Assurances of Discontinuance

with New York requiring NVVF to dissolve and permanently barring Burch from serving as an

officer, director, trustee, or fiduciary of any charitable organization. Burch was also required to

pay $100,000 in penalties.

       50.     In June 2017, Burch pled guilty in the U.S. District Court for the District of

Columbia to wire fraud for embezzling at least $149,317 from NVVF and spending it on non-

business related travel, clubs, restaurants, hotels, and women engaged in personal relationships

with Burch. He was sentenced to 5 months in prison in October 2017, followed by 5 months

home detention. He was also ordered to pay $75,000 in a forfeiture money judgment.

       51.     NVVF had been in business with the Individual Defendants since at least 2008

when NVVF’s professional fundraiser was Community Support, Inc. (“CSI”), a company the

Individual Defendants operated prior to Outreach. See Par. (100).

                              Breast Cancer Survivors Foundation

       52.     From 2010 to 2017, Defendants provided fundraising services to Breast Cancer

Survivors Foundation, Inc. also doing business as Women’s Breast Cancer Relief Association

(“BCSF”). BCSF was incorporated in 2010 as a charitable corporation in Delaware and was

formed, at Gelvan’s suggestion, by Dr. Yulius Poplyansky. Dr. Poplyansky originally

approached Gelvan, a long-time family friend, for assistance in raising money to provide

prosthetics and treatment to Israelis injured by explosive devices. Gelvan convinced Dr.

Poplyansky to change course entirely and focus on breast cancer because it is a popular

fundraising cause. BCSF’s stated mission was “to educate the public about breast cancer and the




                                                 15
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 17 of 50




importance of early detection and self-examination” and to “provide a forum for breast cancer

survivors to convene and discuss issues related to breast cancer.”

       53.     In their fundraising campaign, Defendants represented that BCSF “helps to

provide mammograms, medical services and life saving tests for women who cannot afford it.”

In their mailers, Defendants represented that BCSF “provides a forum for breast cancer survivors

to convene and to be able to discuss issues related to breast cancer,” and that BCSF “looks

forward to participating in an international pharmaceutical program striving to help save lives of

women everywhere from this deadly disease.” The mailer also appeared in the guise of a

heartfelt letter from Dr. Poplyansky who described how he was “personally devastated when [he]

lost several patients to Breast Cancer,” and stated “[b]y the time they came to our facility they

were in stage four and it was already too late.”

       54.     These representations were false and misleading. BCSF never provided a forum

for breast cancer survivors, it never had a medical facility to provide treatments nor did Dr.

Poplyansky have any medical expertise in treating breast cancer or even oncology as implied by

the scripts and the mailers, and BCSF never intended to provide international aid. BCSF also did

not provide direct services or program services as implied in the scripts and mailers, but instead

provided limited monetary grants to clinics that then provided services and mammograms.

       55.     Defendants received the vast majority of the funds raised. Based on BCSF’s

contract with Outreach, Defendants retained approximately 90% of the funds raised, leaving 10%

of the funds for BCSF. Of the remaining funds, BCSF spent little on the charitable services that

Defendants described in the scripts and mailers. For example, in 2010 BCSF reported in its IRS

Form 990 that Defendants raised $531,041 on BCSF’s behalf and retained $478,918. Of BCSF’s


                                                   16
        Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 18 of 50




remaining portion of $52,123, BCSF provided no charitable services or funds. From 2010 to

2016, BCSF raised over $24 million through all of its professional fundraisers and spent less than

2% of the funds raised in grants to verifiable medical clinics. In that same time period,

Defendants raised over $18 million on BCSF’s behalf and retained over $16 million.

       56.     BCSF also paid an additional 2% of its gross collected donations to MRS.

Between the fees collected by Defendants and by MRS, BCSF received approximately 8% of the

gross collected donations.

       57.     From BCSF’s inception, Dr. Poplyansky delegated his authority to control the

organization to Gelvan. Gelvan was actively involved in BCSF’s internal operations including:

(1) overseeing BCSF’s outside accounting matters, such as hiring McEnerney Brady & Co., LLC

(“McEnerney”) to function as BCSF’s outside auditor and overseeing its work; (2) retaining and

managing all of BCSF’s fundraisers; (3) organizing and attending BCSF’s board meetings and

preparing BCSF’s board minutes; (4) securing BCSF’s virtual office space in Florida; (5)

coordinating a response to media attacks against BCSF’s reputation; (6) managing and approving

the content and design of BCSF’s website; (7) managing the application and process of selecting

grant recipients for BCSF’s funding; and (8) assisting in preparing BCSF’s responses to

regulatory inquires. Gelvan advised BCSF to use the name “Women’s Breast Cancer Relief

Association” to fundraise for donations. Gelvan also referred Dr. Poplyansky to the law firm

Copilevitz & Canter, LLC, now known as Copilevitz, Lam & Raney, P.C. (“Copilevitz &

Canter”), with whom Gelvan has had a long-standing professional relationship, for assistance in

preparing BCSF’s formation documents and annual regulatory filings that BCSF submitted to




                                                17
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 19 of 50




state and federal regulators. Dr. Poplyansky relied on Gelvan and on the advice of Copilevitz &

Canter in making decisions regarding BCSF’s operations.

       58.      In or around 2014, New York initiated an investigation of Defendants’ deceptive

fundraising practices on behalf of BCSF. Defendants were aware of the investigation and

Gelvan actively assisted BCSF in preparing its responses to New York’s inquiries.

       59.      In May 2017, BCSF and Dr. Poplyansky entered into an Assurance of

Discontinuance with New York requiring BCSF to dissolve and permanently barring Dr.

Poplyansky from serving as an officer, director, trustee, or fiduciary of any charitable

organization.

                               Reserve Police Officers Association

       60.      From 2010-2018, Defendants provided fundraising services to Reserve Police

Officers Association also doing business as Association for Deputy Sheriffs (“RPOA”). RPOA

was originally formed in 1996 as a Delaware nonprofit under the name National Reserve Peace

Officers Association. Michael B. Webster was the President of RPOA, and had been with the

nonprofit since approximately 2001. RPOA’s stated mission was to “provide assistance to law

enforcement officers and their families.”

       61.      In their fundraising campaigns, Defendants represented that RPOA provides “life

saving equipment such as bullet proof vests for volunteer, reserve, & auxiliary police officers,”

and it “assists families of member officers who become disabled or killed in the line of duty.”

       62.      These representations were false and misleading. RPOA provided very little

assistance to families of officers disabled or killed in the line of duty. RPOA made only one

donation in 2012 and another in 2013. In fact, from 2011 to 2017, RPOA spent a total amount of


                                                18
            Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 20 of 50




$2,300 on assistance to families of fallen or disabled officers, which amounts to approximately

0.06% of the gross contributions collected in those same years.

       63.      RPOA also spent a de minimis amount on “life saving equipment” for sheriffs and

police departments. For example, in 2014 RPOA spent less than 2.2% of the gross contributions

on life saving equipment and less than 2% in 2011-2013. From 2010-2016, RPOA reported in its

IRS Form 990s that it raised approximately $4,807,286 through all of its professional

fundraisers, and spent less than 5% of that amount on its purported charitable programs.

       64.      RPOA paid the vast majority of the funds collected through its fundraising

campaigns to Defendants. Based on RPOA’s contract with Outreach, Defendants retained 90%

of the funds raised and provided approximately 10% to RPOA. From 2010-2017, Defendants

raised over $3.9 million on RPOA’s behalf and retained over $3.4 million for their fundraising

services.

       65.      RPOA also paid an additional fee of up to 5% of its gross collected donations to

MRS. Between the fees collected by Defendants and by MRS, RPOA received on average 9% of

the gross collected donations.

       66.      RPOA had been in business with the Individual Defendants since at least 2005

when RPOA’s professional fundraiser was CSI. RPOA’s primary contact at CSI and later at

Outreach was Berkenbush. Gelvan advised RPOA to use the name Police Reserve Officers

Association to fundraise for donations.

       67.      In or around 2017, New York initiated an investigation of Defendants’ deceptive

fundraising practices on behalf of RPOA.




                                                19
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 21 of 50




        68.     In April 2018, RPOA and Michael Webster entered into Assurances of

Discontinuance with New York requiring RPOA to cease operating in and soliciting

contributions within New York State and permanently barring Michael Webster from serving as

an officer, director, trustee, or fiduciary of any charitable organization or soliciting contributions

in New York State. RPOA was also required to pay $15,000 in penalties.

                             Disabled Police and Sheriffs Foundation

        69.     From 2010 to 2018, Defendants provided fundraising services to Disabled Police

and Sheriffs Foundation, Inc. also doing business as the American Police and Sheriffs

Association and Police Officers Safety (“DPSF”). DPSF was incorporated as a nonprofit in

Rhode Island and its headquarters was located in Ste. Genevieve, Missouri. David Kenik was

the Executive Director and sole employee of DPSF. DPSF’s stated mission was to “provide

assistance to law enforcement officers nationwide by providing life-saving training” and

“financial assistance for families of officers killed in the line of duty.”

        70.     In their fundraising campaigns, Defendants represented in their fundraising

scripts and mailers that DPSF provides “assistance to the families of officers killed in the line of

duty,” “specialized training for police officers to reduce on-the-job injuries and deaths,”

“assist[ance] [to] officers that have been injured, disabled, or paralyzed,” and “life saving

equipment for under funded departments.”

        71.     These representations were false and misleading. DPSF spent a minimal amount

on assisting disabled officers. For example, from 2013 through 2016, DPSF spent a total of

$62,500 on grants to 27 disabled officers, amounting to approximately 0.83% of the gross

contributions raised in those same years. DPSF also spent a minimal amount assisting families


                                                  20
        Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 22 of 50




of fallen officers or providing life-saving equipment. In 2015, DPSF provided $6,000 in

“survivor assist grants” to 3 families and $7,251 for equipment grants to 3 law enforcement

departments, amounting to less than 0.1% of the total gross contributions received that year.

       72.     From 2010 to 2016, DPSF raised approximately $10,620,099 through its

professional fundraisers. DPSF spent less than 2% of its gross contributions in providing grants

to disabled officers or family members of fallen officers and grants for life-saving equipment,

and less than 5% on any charitable programs in general.

       73.     DPSF paid the vast majority of the funds collected through Defendants’

fundraising campaigns to Defendants. Based on DPSF’s contract with Outreach, Defendants

retained 90% of the funds raised and provided approximately 10% to DPSF. From 2010-2017,

Defendants raised over $10 million on DPSF’s behalf and retained over $9 million for their

fundraising services. The remaining money DPSF received from its professional fundraisers

primarily funded Mr. Kenik’s six-figure salary.

       74.     DPSF maintained a long-standing relationship with the Individual Defendants.

Their business relationship began in or around 2002 when DPSF contracted with Outsource,

doing business at the time as All-Pro Telemarketing Associates, for professional fundraising

services. It continued throughout the various corporate structures the Individual Defendants

have used to operate their fundraising business. Since the beginning of their business

relationship, DPSF has consistently interacted with Berkenbush, English, and Gelvan on its

fundraising campaigns.




                                                  21
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 23 of 50




        75.     DPSF also accepted Gelvan’s recommendations for legal counsel and audit firms.

In or around 2002, DPSF retained Copilevitz & Canter as its legal counsel and hired McEnerney

as its audit firm.

        76.     DPSF kept Gelvan informed of any regulator inquiries or concerns about DPSF’s

fundraising activities, and Gelvan typically advised DPSF in responding to those inquiries and

concerns. For example, in or around 2018, after receiving an inquiry from New York, DPSF

agreed to stop soliciting in New York based on Gelvan’s advice. DPSF also kept Gelvan

informed of any negative media coverage and, in some instances, complaints from consumers on

issues such as Defendants’ failure to add the consumer’s name to Defendants’ Do Not Call List

for DPSF despite repeated requests to do so.

        77.     In March 2019, DPSF and Mr. Kenik entered into a Stipulated Order for

Permanent Injunction and Monetary Judgment with the FTC and the Attorney General of

Missouri. The order permanently bars DPSF and Mr. Kenik from charitable fundraising.

Defendants were aware of the FTC and State of Missouri’s investigation of DPSF’s deceptive

practices by the end of 2017 or the beginning of 2018.

                            Center for American Homeless Veterans

        78.     From 2011 to 2018, Defendants provided fundraising services to two related

entities called Center for American Homeless Veterans, Inc., also doing business as Association

for Homeless and Disabled Veterans and American Veterans Association, and Circle of Friends

for American Veterans, also doing business as American Homeless Veterans and Homeless

Veterans of America (collectively, “CAHV”). Both entities were incorporated as nonprofit

organizations in Virginia and were operated as a common enterprise by their President, Brian


                                               22
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 24 of 50




Hampton. The entities shared common ownership and office space in Northern Virginia, and

had overlapping employees, managers, officers, and finances. CAHV’s stated mission was to

“benefit American homeless veterans” and “educate the public about the challenges facing

unemployed, under-educated, and homeless veterans.”

       79.     In their fundraising campaigns, Defendants represented that CAHV “supports

programs that provide assistance for our homeless & disabled veteran war heroes” and

“programs that help get veterans off the streets and into productive lives.” Defendants’ mailers

reiterated these representations by stating the “veterans assistance facilities that [CAHV’s]

advocacy supports, boasts job success rates of over 50%!” and they “successfully get one out of

every two recipients off the streets, for good!” The mailers also stated “[p]articipants in the

veterans assistance programs [CAHV] support[s] must remain drug and alcohol-free, must

maintain a clean-cut appearance, must be responsible for daily chores and be willing to work if

able to stay in the program.”

       80.     These representations were false and misleading. They implied that CAHV

provided direct services or, at minimum, funding to organizations with direct services to assist

disabled and homeless veterans. In fact, CAHV provided virtually no direct services or funding

to any such organizations. From 2011 to 2016, CAHV described its programmatic expenditures

in its IRS Form 990s to include media campaigns, creating educational materials, and lobbying

200 members of Congress on veteran issues. CAHV has not engaged in any significant work on

behalf of or supporting any transitional facilities for homeless veterans in over a decade.

       81.     The vast majority of the funds raised went to CAHV’s professional fundraisers.

Based on CAHV’s contract with Outreach, Defendants retained approximately 90% of the funds


                                                 23
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 25 of 50




raised, leaving 10% to CAHV. From 2010 through 2017, CAHV’s gross contributions from all

professional fundraisers amounted to over $26 million. In that same time period, Defendants

raised over $16 million on CAHV’s behalf and retained over $14 million of those funds.

       82.     Of the 10% that CAHV received, most of the funds went to pay Mr. Hampton’s

six-figure annual salary and to pay for purported administrative expenses. From 2010 through

2016, CAHV’s IRS Form 990s reported that CAHV paid Mr. Hampton over $1.3 million.

       83.     In March 2020, CAHV and Mr. Hampton entered into an Assurance of

Discontinuance with New York and a Consent Judgment with Virginia that bar CAHV and Mr.

Hampton from charitable fundraising and require them to pay $100,000. Defendants were aware

of New York and Virginia’s investigation of CAHV’s deceptive practices by December 2017.

                                      Crisis Relief Network

       84.     Since 2013, Defendants have provided fundraising services to Crisis Relief

Network, Inc. also doing business as Breast Cancer Relief Network, Children’s Cancer Relief

Foundation, Disabled Children’s Relief Foundation, and Veteran’s Trauma Support Network and

formerly known as Child Watch of North America, Inc. also doing business as The Childhood

Abuse and Trauma Foundation (“CRN”). CRN was incorporated as a nonprofit organization in

Florida in 1993 by founder Donald Wood. At the time of its creation, CRN’s mission was to

prevent child abduction and assist abducted children. Since then, at Gelvan’s behest, its mission

has radically expanded to providing therapy to individuals who have suffered trauma from a

variety of sources that are popular fundraising topics, including survivors of childhood abuse,

children with cancer, and breast cancer patients.




                                                24
            Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 26 of 50




        85.     From approximately 2013 to 2014, Defendants represented in their fundraising

campaigns that CRN “helps children who have been exposed to violence and trauma.”

Defendants also represented in their mailers that CRN’s “therapy solution can help with the

serious consequences of children’s exposure to violence and trauma.”

        86.     In or around 2014, at Gelvan’s suggestion, CRN expanded its therapy services to

include disabled children and children suffering from cancer. Defendants represented in their

fundraising campaigns that CRN “provides much needed therapy support for disabled children as

well as the families of these special children struggling with every day life” and CRN “provides

specialized therapy and support for children with cancer and children with life threatening

illness.”

        87.     Gelvan also suggested that CRN expand its services to provide therapy to breast

cancer patients in or around 2017. Defendants represented in their subsequent fundraising

campaigns that CRN “provides specialized therapy and support for women living with breast

cancer to help improve their quality of life while they are battling this deadly disease.”

        88.     All of these representations are false and misleading. From 2013 to 2017, CRN

raised over $7 million through its professional fundraisers, but in 2015 and 2016 spent

approximately $84,000 per year on therapy services, amounting to less than 1.2% of the funds

raised. CRN has had only one therapist on staff able to provide trauma therapy, and from 2011

to 2017, CRN provided therapy treatments to approximately 50-100 patients each year. Since

2017, CRN has only provided therapy services to approximately 20 breast cancer patients.

        89.     CRN has spent the bulk of its purported charitable program expenditures on an

“Awareness Campaign” to generate interest in the trauma therapy services CRN provides. For


                                                 25
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 27 of 50




example, in 2014, CRN raised approximately $999,644 through fundraising and spent

approximately $506,902 on its “Awareness Campaign.”

       90.     Based on CRN’s contract with Outreach, Defendants have retained approximately

90% of the funds they raised and distributed 10% to CRN. In or around June 2015, Defendants

became CRN’s exclusive professional fundraiser, and from 2015 to 2017, CRN paid Defendants

over $2 million for their fundraising services.

       91.     CRN has primarily interacted with Gelvan, Berkenbush, and English in its

business relationship with Outreach. For issues related to consumer complaints or inquiries,

such as consumer requests to be added to Defendants’ Do Not Call List for CRN, CRN has

informed English or Berkenbush. For administrative issues such as providing signatures on

contracts, or receiving mockups of solicitations materials, CRN has communicated with

Berkenbush.

       92.      CRN interacted with Gelvan primarily on business issues such as changes in the

fundraising campaigns and onboarding new subcontractors. For example, Gelvan suggested that

CRN expand its therapy services to include children with cancer and disabled children. See Par.

(86). CRN made this change, in part, because Gelvan explained that he had previous experience

fundraising for similar causes and Defendants already had an appropriate donor base to create

call lists. As CRN expanded its services, it also changed its name from Child Watch to Crisis

Relief Network to reflect its purported expanded mission.

       93.      This expansion in fundraising scope, however, did not result in increased

contributions causing Defendants to consider terminating their relationship with CRN. To

salvage the relationship, in 2017, when BCSF was in the process of dissolving its operations,


                                                  26
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 28 of 50




Gelvan suggested that CRN expand its services to include breast cancer patients and to use the

name Breast Cancer Relief Network to fundraise for donations. See Par. (87). After CRN

agreed, Gelvan repackaged the solicitation materials Defendants previously used in BCSF’s

fundraising campaign for use in CRN’s fundraising campaign. Gelvan did not inform CRN that

BCSF was required to dissolve its operations due to its deceptive fundraising practices.

       94.     In or around 2018, Minnesota initiated an investigation of CRN and Defendants’

deceptive fundraising practices. Defendants are aware of this investigation.

                         PRIOR STATE ENFORCEMENT ACTIONS

       95.     Individual Defendants Gelvan and Berkenbush have been in the professional

fundraising business together for nearly 30 years since approximately 1990, and with English

and Muziani for nearly 20 years since approximately 2001. Gelvan began his first professional

fundraising company, All-Pro Telemarketing Associates, Inc. (“All-Pro Telemarketing”), in or

around 1989. Although Gelvan formed All-Pro Telemarketing in partnership with others, he

became the sole shareholder by 1990. Berkenbush, English, and Muziani were all employees of

All-Pro Telemarketing. Berkenbush joined All-Pro Telemarketing in or around 1990, and

English and Muziani joined in or around 2001. All-Pro Telemarketing provided similar

fundraising services to its charity clients as Outreach.

       96.     In or around 1996, New York initiated an investigation of All-Pro Telemarketing

and Gelvan for their fundraising campaigns on behalf of the Fraternal Order of New York State

Troopers. In its investigation, New York determined that All-Pro Telemarketing called New

York residents, pretending to be New York State Troopers in some instances, and falsely

represented that the donations collected would be used for anti-drug and alcohol presentations in


                                                 27
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 29 of 50




elementary schools Statewide. They also falsely represented that the funds would be used for an

emergency fund to benefit charitable organizations, widows and orphans of the Order’s

members, and State Troopers.

       97.     All-Pro Telemarketing and Gelvan resolved the investigation in or around 1996

by entering into an agreement to pay a $30,000 penalty and agreeing to use a pre-approved script

for telephone solicitations.

       98.     In 2002, New York filed a complaint against All-Pro Telemarketing and Gelvan

for violating the terms of the 1996 agreement and continuing their deceptive fundraising

practices on behalf of the Fraternal Order of New York State Troopers from 1995 to 2001. In

January 2004, All-Pro Telemarketing and Gelvan entered a Stipulation and Order of Settlement

(“2004 Stipulation and Order”) that barred All-Pro Telemarketing and Gelvan from charitable

fundraising in the State of New York.

       99.     In or around 2004, All-Pro Telemarketing amended its name to All-Pro

Associates Corp. It amended its name again in 2005 to Outsource 3000, Inc. Gelvan made this

change because of the negative press associated with the All-Pro Telemarketing brand.

       100.    In or around 2004, Defendants also changed their business structure to obfuscate

Gelvan’s role in, and control over, the fundraising scheme. In 2003, Defendants formed a new

company, CSI, to function as the new fundraiser. Berkenbush was the purported President of

CSI and Gelvan’s father-in-law, Gersh Goldiner, was an officer of CSI. At Gelvan’s direction,

Goldiner became an officer of CSI to help Gelvan protect his interests in the fundraising

operation and retain control over CSI. Under the new business model, Gelvan claimed he

provided “consulting” services to CSI first through All-Pro Telemarketing and then through


                                               28
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 30 of 50




Outsource. His consulting services included identifying charity clients for CSI, negotiating

contracts on CSI’s behalf with the charity clients, reviewing solicitation materials, and

identifying subcontractors CSI would use and negotiating contractual terms on CSI’s behalf.

       101.    In providing his purported “consulting” services through All-Pro Telemarketing

and Outsource, Gelvan was acting as a Fundraising Counsel, as the term is defined under N.Y.

Exec. Law § 171-a(9) and N.J.S.A. 45:17A-20.

       102.    In or around May 2009, as part of “Operation False Charity”—a nationwide,

federal-state crackdown on fraudulent telemarketers claiming to help police, firefighters, and

veterans—approximately 30 State Attorneys General filed consent decrees with CSI. The

consent decrees barred CSI from misrepresenting as to any charity client “the nature or purpose

of the charitable program activities,” what “portion of the donation [] will be retained by the

charity,” and “that the charity has any connection to or is affiliated with an organization or

agency, including a police, fire or other public safety organization.”

       103.    Defendants formed Outreach in or around September 2009 and listed Muziani as

the President and owner. Berkenbush and English became de facto officers of Outreach, and

Gelvan continued to provide “consulting” services to Outreach through Outsource. Gelvan

receives any profits Outreach earns while Muziani receives a salary that is determined based on

Muziani’s negotiations with Gelvan.

       104.    Gelvan retains control over Outreach, including through Georgia Holding Inc., an

entity Gelvan formed as its sole owner in 2009. Through Georgia Holding, Inc., Gelvan holds

the option to purchase all shares of Outreach from Muziani for $1,000. Muziani is the sole

shareholder of Outreach.


                                                 29
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 31 of 50




       105.     Gelvan has also provided “brokering” services to connect subcontractors with

charity clients. For example, in 2010 Gelvan brokered a fundraising agreement between

Midwest Publishing-DN, Inc. (“Midwest”) and the nonprofit Woman to Woman Breast Cancer

Foundation (“W2W”), pursuant to which Midwest solicited charitable contributions in New York

on W2W’s behalf. In return for his brokering services, Gelvan received 3% of the funds

Midwest raised in New York on W2W’s behalf. Gelvan entered into a similar arrangement on

NVVF’s behalf in 2010.

       106.     Gelvan’s brokering activities violated the 2004 Stipulation and Order that he

entered into with New York. In 2014, Gelvan entered into an Assurance of Discontinuance with

New York in which Gelvan agreed to pay $50,000 “as disgorgement for the gains in violation of

the [2004 Stipulation and Order].” At Gelvan’s direction, Outreach paid the $50,000 penalty on

his behalf.

       107.     Based on the facts and violations of law alleged in this Complaint, the FTC has

reason to believe that Defendants are violating or are about to violate laws enforced by the

Commission.

              DEFENDANTS’ VIOLATIONS OF FEDERAL AND STATE LAWS

       108.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

       109.     Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

       110.     N.Y. Exec. Law Section 63(12) prohibits any person from engaging in repeated

fraudulent acts or otherwise demonstrating persistent fraud in the conduct of business. The word


                                                30
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 32 of 50




“fraud” or “fraudulent” in Executive Law Section 63(12) includes “any device, scheme or

artifice to defraud and any deception, misrepresentation, concealment, suppression, false

pretense, false promise or unconscionable contractual provisions.” N.Y. Exec. Law Section 172-

d(2), governing the solicitation of charitable donations, provides that no person shall “[e]ngage

in any fraudulent or illegal act, device, scheme, artifice to defraud or for obtaining money or

property by means of a false pretense, representation or promise, transaction or enterprise in

connection with any solicitation.” To establish fraud under Executive Law Section 172-d(2),

neither intent to defraud nor injury need to be shown. Executive Law Section 172-d(3) prohibits

the use of or the intent to use “false or materially misleading advertising or promotional material

in connection with any solicitation.” N.Y. Bus. Gen. Law Section 349 bars the use of

“[d]eceptive acts or practices in the conduct of any business, trade or commerce or in the

furnishing of any service.”

       111.    Pursuant to Virginia Code § 57-57(L), “[n]o person shall employ in any

solicitation or collection of contributions for a charitable purpose any device, scheme or artifice

to defraud or obtain money or property by any misrepresentation or misleading statement.”

       112.    Minnesota Statutes Section 325D.44, subdivision 1, prohibits conduct in the

course of business that “creates a likelihood of confusion or of misunderstanding.” Minnesota

Statutes Section 309.55, subdivision 5, prohibits charitable organizations and persons acting on

their behalf from “us[ing] or employ[ing] any fraud, false pretense, false promise,

misrepresentation, misleading statement, misleading name, mark or identification, or deceptive

practice, method or device, with the intent that others should rely thereon in connection with any

charitable solicitation[.]” Misrepresentations or deceptive omissions of fact constitute deceptive


                                                 31
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 33 of 50




acts or practices prohibited by Minnesota Statutes Sections 325D.44, subdivision 1, and 309.55,

subdivision 5.

       113.      Minnesota Statutes Section 309.556, subdivision 2, provides that “any

professional fund-raiser soliciting contributions in this state shall also disclose the name of the

professional fund-raiser as on file with the attorney general and that the solicitation is being

conducted by a ‘professional fund-raiser.’” A professional fundraiser that fails to clearly

disclose its name, which must match the name on file with the Minnesota Attorney General’s

Office, or that the solicitation is being conducted by a “professional fundraiser” prior to orally

requesting a contribution has violated Minnesota Statutes Section 309.556, subdivision 2.

       114.      Under the New Jersey CFA, the act, use or employment by any person of any

unconscionable commercial practice, deception, fraud, false pretense, false promise,

misrepresentation, or the knowing concealment, suppression, or omission of any material fact

with intent that others rely upon such concealment, suppression or omission, in connection with

the sale or advertisement of any merchandise or real estate, or with the subsequent performance

of such person as aforesaid, whether or not any person has in fact been misled, deceived or

damaged thereby is a violation of the NJCFA, specifically N.J.S.A. 56:8-2, and the NJCRIA,

N.J.S.A. 45:17A-32.




                                                 32
        Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 34 of 50




                                                Count I

              Deceptive Fundraising in Violation of the FTC Act and State Laws

                                 (As to All Defendants by All Plaintiffs)

       115.    In numerous instances in connection with fundraising on behalf of sham charities,

Defendants have represented, directly or indirectly, expressly or by implication, the following

representations:

               a)         Defendants’ representations for NVVF:

                          i)      NVVF provided personal care packs, televisions, and long distance

                    telephone cards to hospitalized veterans;

                          ii)     NVVF provided assistance to food programs for homeless

                    veterans; and

                          iii)    NVVF provided financial grants to Operation Stand-Downs to

                    benefit homeless or unemployed veterans.

               b)         Defendants’ representations for BCSF:

                          i)      BCSF provided mammograms and medical services to women;

                          ii)     BCSF provided a forum for breast cancer survivors to convene;

                    and

                          iii)    BCSF intended to participate in an international pharmaceutical

                    program for breast cancer patients.

               c)         Defendants’ representations for RPOA:

                          i)      RPOA provided life-saving equipment to law enforcement

                    officers; and


                                                   33
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 35 of 50




                        ii)      RPOA assisted families of fallen or disabled member officers.

               d)       Defendants’ representations for DPSF:

                        i)       DPSF provided assistance to families of fallen officers;

                        ii)      DPSF provided assistance to disabled officers;

                        iii)     DPSF provided life-saving equipment to law enforcement

                     departments or grants to purchase such equipment; and

                        iv)      DPSF provided advanced training programs for law enforcement

                     departments and officers.

               e)       Defendants’ representations for CAHV:

                        i)       CAHV supported programs that provide assistance to homeless or

                     disabled veterans; and

                        ii)      CAHV provided assistance to transitional facilities for homeless

                     veterans.

               f)       Defendants’ representations for CRN:

                        i)       CRN provides therapy to children who have experienced trauma,

                     children with cancer, disabled children, and breast cancer patients.

       116.    In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 115, Defendants’ sham charity clients spent little or none

of the donors’ contributions on the specified programs.

       117.    Therefore, Defendants’ representations as set forth in Paragraph 115 are false and

misleading and constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).


                                                  34
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 36 of 50




        118.    The foregoing practices also violate N.Y. Exec. Law Article 7-A and § 63(12) and

N.Y. Gen. Bus. Law § 349; Virginia Code Ann. §§ 57-57(L); Minnesota Statutes Sections

309.55, subdivision 5, and 325D.44, subdivision 1; and N.J.S.A. 56:8-2 and N.J.S.A. 45:17A-32.

                       DEFENDANTS’ VIOLATIONS OF STATE LAWS

                                               Count II

         Failure to Register as Fund Raising Counsel in Violation of N.Y. Exec. Law

                                   §§ 171-a(9), 172-d(12), 173, 173-a

               (As to Defendants Outsource 3000 & Gelvan by Plaintiff New York)

        119.    N.Y. Exec. Law § 171-a(9) defines fund raising counsel as “[a]ny person who for

compensation consults with a charitable organization or who plans, manages, advises, or assists

with respect to the solicitation in [New York State] of contributions for or on behalf of a

charitable organization . . . .”

        120.    At all times relevant to this Complaint, Gelvan and his company, Outsource 3000,

have consulted with charitable organizations soliciting donations in New York State, and have

planned, managed, advised, and assisted those charitable organizations in the solicitation of

contributions from the residents of New York State for those organizations.

        121.    Gelvan and Outsource 3000’s consulting services have included, among other

things, drafting and editing telemarketing scripts and solicitation letters that contained

misrepresentations; advising charities on the fabrication of alternative names; and introducing

charities to telemarketing companies that were permitted to solicit in New York State since

Outreach has not been permitted to do so, and providing those telemarketing companies the

scripts and solicitation letters for use in New York State.


                                                  35
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 37 of 50




       122.    At all times relevant to this Complaint, Gelvan and Outsource 3000 have failed to

register as fund raising counsel with the New York State Office of the Attorney General (the

“NYS OAG”), in violation of N.Y. Exec. Law §§ 172-d(12), 173(1). They have also failed to

enter into and file with the NYS OAG written contracts with the charitable organizations

benefitting from their services, in violation of N.Y. Exec. Law § 173-a(1).

                                              Count III

      Scheme to Defraud in Violation of N.Y. Exec. Law §§ 172-d(2), 175(2)(a) and (c)

                           (As to All Defendants by Plaintiff New York)

       123.    In numerous instances, Defendants have engaged in a fraudulent scheme in

connection with charitable solicitations by: (a) providing charities soliciting contributions in

New York State with false and misleading solicitation materials, including telemarketing scripts

and solicitation letters; (b) failing to describe the charities’ programs and activities accurately in

the solicitation materials; (c) falsely representing to donors the intended use of their

contributions; (d) using false and misleading promotional materials; and (e) failing to apply

contributions in a manner substantially consistent with the solicitations being made or with the

charities’ stated charitable purposes, as expressed in each charity’s Certificate of Incorporation.

       124.    Therefore, Defendants’ acts or practices as set forth in Paragraph 123 violate N.Y.

Exec. Law §§ 172-d(2) and 175(2)(a) and (c).




                                                  36
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 38 of 50




                                              Count IV

          Misrepresentations in Violation of N.Y. Exec. Law §§ 172-d(3), 175(2)(g)

                           (As to All Defendants by Plaintiff New York)

       125.    Defendants have used or have intended to use false and materially misleading

advertising and promotional materials in connection with solicitations by drafting, and advising

charitable organizations soliciting in New York State to use, telemarketing scripts and

solicitation letters that contained false statements and misrepresentations about the charities’

programs and activities.

       126.    Therefore, Defendants’ acts or practices as set forth in Paragraph 125 violate N.Y.

Exec. Law §§ 172-d(3) and 175(2)(g).

                                              Count V

   Deceptive Acts and Unlawful Practices in the Conduct of Business in Violation of N.Y.

                       Exec. Law § 63(12) and N.Y. Gen. Bus. Law § 349

                           (As to All Defendants by Plaintiff New York)

       127.    Defendants have engaged in persistent fraud and illegality in the conduct and

transaction of business by, for compensation: (a) providing charities soliciting contributions in

New York State with false and misleading solicitation materials, including telemarketing scripts

and solicitation letters; (b) failing to describe the charities’ programs and activities accurately in

the solicitation materials; (c) falsely representing to donors the intended use of their

contributions; (d) failing to apply contributions in a manner substantially consistent with the

solicitations being made or with the charities’ stated charitable purposes, as expressed in each

charity’s Certificate of Incorporation; and (e) failing to register entities in New York in order to


                                                  37
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 39 of 50




conceal Gelvan’s participation in the fraudulent scheme so that Defendants could continue to

earn money through charitable solicitations in New York despite the 2004 Stipulation and Order.

       128.    Therefore, Defendants’ acts or practices as set forth in Paragraph 127 violate N.Y.

Exec. Law § 63(12) and N.Y. Gen. Bus. Law § 349.

                                             Count VI

              Failure to Provide Required Disclosures in Violation of State Law

                           (As to All Defendants by Plaintiff Minnesota)

       129.    In numerous instances, Defendants have, when soliciting Minnesota residents

over the telephone for a charitable contribution, failed to clearly disclose the name of the

professional fundraiser as on file with the Attorney General and/or failed to clearly disclose that

the solicitation was being conducted by a “professional fundraiser.”

       130.    Therefore, Defendants’ acts or practices as set forth in Paragraph 129 constitute

multiple, separate violations of Minnesota Statutes Section 309.556.

                 VIOLATIONS OF THE TELEMARKETING SALES RULE

       131.    In 1994, Congress directed the FTC to prescribe rules prohibiting abusive and

deceptive telemarketing acts or practices pursuant to the Telemarketing Act, 15 U.S.C. §§ 6101–

6108. The FTC adopted the original TSR in 1995, extensively amended it in 2003, and amended

certain sections thereafter.

       132.    The Telemarketing Act also authorizes Attorneys General to initiate federal

district court proceedings to enjoin telemarketing activities that violate the TSR, and in each such

case, to obtain damages, restitution, and other compensation on behalf of their residents. 15

U.S.C. § 6103(a).


                                                 38
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 40 of 50




       133.    The TSR defines “telemarketer” to mean “any person who, in connection with

telemarketing, initiates or receives telephone calls from a customer or donor.” 16 C.F.R.

§310.2(ff).

       134.    The TSR defines “telemarketing” to mean, in pertinent part, “a plan, program, or

campaign which is conducted to induce the purchase of goods or services or a charitable

contribution, by use of one or more telephones and which involves more than one interstate

telephone call.” 16 C.F.R. § 310.2(gg).

       135.    Defendants are telemarketers engaged in telemarketing as defined by the TSR, 16

C.F.R. § 310.2(ff), and (gg).

       136.    The TSR prohibits telemarketers from making a false or misleading statement to

induce a charitable contribution. 16 C.F.R. § 310.3(a)(4). The TSR also prohibits telemarketers

from misrepresenting, directly or by implication, the nature, purpose, or mission of any entity on

behalf of which a charitable contribution is being requested, and the purpose for which any

charitable contribution will be used. 16 C.F.R. § 310.3(d)(1) and (3).

       137.    The TSR also prohibits telemarketers from initiating outbound calls to a person

when that person has stated that he or she does not wish to receive an outbound telephone call

made by or on behalf of the charitable organization for which a charitable contribution is being

solicited. 16 C.F.R. § 310.4(b)(1)(iii)(A).

       138.    Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C. § 6102(c), and

Section 18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the TSR constitutes an

unfair or deceptive act or practice in or affecting commerce, in violation of Section 5(a) of the

FTC Act, 15 U.S.C. § 45(a).


                                                 39
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 41 of 50




                                               Count VII

                    Deceptive Telemarketing Calls in Violation of the TSR

                                 (As to All Defendants by All Plaintiffs)

       139.    In numerous instances, in connection with fundraising on behalf of sham

charities, Defendants have misrepresented, directly or indirectly, expressly or by implication, the

following representations:

               a)         Defendants’ representations for NVVF:

                          i)      NVVF provided personal care packs, televisions, and long distance

                    telephone cards to hospitalized veterans;

                          ii)     NVVF provided assistance to food programs for homeless

                    veterans; and

                          iii)    NVVF provided financial grants to Operation Stand-Downs to

                    benefit homeless or unemployed veterans.

               b)         Defendants’ representations for BCSF:

                          i)      BCSF provided mammograms and medical services to women;

                          ii)     BCSF provided a forum for breast cancer survivors to convene;

                    and

                          iii)    BCSF intended to participate in an international pharmaceutical

                    program for breast cancer patients.

               c)         Defendants’ representations for RPOA:

                          i)      RPOA provided life-saving equipment to law enforcement

                    officers; and


                                                   40
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 42 of 50




                       ii)      RPOA assisted families of fallen or disabled member officers.

               d)      Defendants’ representations for DPSF:

                       i)       DPSF provided assistance to families of fallen officers;

                       ii)      DPSF provided assistance to disabled officers;

                       iii)     DPSF provided life-saving equipment to law enforcement

                    departments or grants to purchase such equipment; and

                       iv)      DPSF provided advanced training programs for law enforcement

                    departments and officers.

               e)      Defendants’ representations for CAHV:

                       i)       CAHV supported programs that provide assistance to homeless or

                    disabled veterans; and

                       ii)      CAHV provided assistance to transitional facilities for homeless

                    veterans.

               f)      Defendants’ representations for CRN:

                       i)       CRN provides therapy to children who have experienced trauma,

                    children with cancer, disabled children, and breast cancer patients.

       140.    In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 139, Defendants’ sham charity clients spent little or none

of the donors’ contributions on the specified programs.

       141.    Therefore, Defendants’ acts or practices as set forth in Paragraph 139 are

deceptive telemarketing acts or practices that violate the TSR, 16 C.F.R. § 310.3(a)(4) and 16

C.F.R. §310.3(d)(1) and (3).


                                                 41
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 43 of 50




                                            Count VIII

  Failure to Comply with Entity-Specific Do Not Call Provisions in Violation of the TSR

                             (As to All Defendants by All Plaintiffs)

       142.    In numerous instances, Defendants have made outbound telephone calls to

consumers who have previously stated that they do not wish to receive an outbound telephone

call made on behalf of one of Defendants’ charity clients for which Defendants are soliciting

charitable contributions.

       143.    Therefore, Defendants’ acts or practices as set forth in Paragraph 142 violate the

entity-specific Do Not Call provisions of the TSR, 16 C.F.R. § 310.4(b)(1)(iii)(A).

                                     CONSUMER INJURY

       144.    Consumers are suffering and will continue to suffer substantial injury as a result

of Defendants’ violations of the FTC Act, the TSR, N.Y. Exec. Law Article 7-A and § 63(12),

N.Y. Gen. Bus. Law § 349, the Virginia Solicitation of Contributions law, the Minnesota

Charitable Solicitation Act, the Minnesota Uniform Deceptive Trade Practices Act, the New

Jersey CFA, and the New Jersey CRIA. In addition, Defendants have been unjustly enriched as

a result of their unlawful acts or practices. Absent injunctive relief by this Court, Defendants are

likely to continue to injure consumers, reap unjust enrichment, and harm the public interest.

                       THIS COURT’S POWER TO GRANT RELIEF

       145.    Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,


                                                 42
            Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 44 of 50




restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

        146.     Section 19 of the FTC Act, 15 U.S.C. § 57b, and Sections 4(a) and 6(b) of the

Telemarketing Act, 15 U.S.C. §§ 6103(a) and 6105(b), authorize this Court to grant such relief as

the Court finds necessary to redress injury to consumers resulting from Defendants’ violations of

the TSR, including the rescission or reformation of contracts, and the refund of money.

        147.    Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction to allow

Plaintiffs New York, Virginia, Minnesota, and New Jersey, to enforce their state law claims

against Defendants in this Court for violations of N.Y. Exec. Law Article 7-A and § 63(12), N.Y.

Gen. Bus. Law § 349; the Virginia Solicitation of Contributions law, Virginia Code §§ 57-48 to

57-69; Minnesota Charitable Solicitation Act, Minn. Stat. §§ 309.50 to 309.61; the Minnesota

Uniform Deceptive Trade Practices Act, §§ 325D.44 to 325D.48; the New Jersey CFA, N.J.S.A.

56:8-1 to -20; and the New Jersey CRIA, N.J.S.A. 45:17A-18 to -40, including injunctive relief,

the rescission or reformation of contracts, restitution, disgorgement of ill-gotten monies,

attorney’s fees, costs, civil penalties, and such other relief to which the State Plaintiffs may be

entitled.

                                         PRAYER FOR RELIEF

        Wherefore, Plaintiffs FTC, New York, Virginia, Minnesota, and New Jersey, pursuant to

Sections 13(b) and 19 of the FTC Act, 15 U.S.C. §§ 53(b) and 57b; the TSR, 16 C.F.R. Part 310;

N.Y. Exec. Law §§ 63(12) and 175; N.Y. Gen. Bus. Law § 349; the Virginia Solicitation of

Contributions law, Virginia Code §§ 57-48 to 57-69; the Minnesota Charitable Solicitation Act,

Minn. Stat. §§ 309.50 to 309.61; the Minnesota Uniform Deceptive Trade Practices Act, Minn.


                                                  43
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 45 of 50




Stat. §§ 325D.44 to 325D.48; the New Jersey CFA, N.J.S.A., 56:8-1 to -20; the New Jersey

CRIA, N.J.S.A. 45:17A-18 to -40; and the Court’s own equitable powers, request that the Court:

       A.      Enter a permanent injunction to prevent future violations of the FTC Act; the

TSR; N.Y. Exec. Law §§ 63(12) and 175; N.Y. Gen. Bus. Law § 349; the Virginia Solicitation of

Contributions law, Virginia Code §§ 57-48 to 57-69; the Minnesota Charitable Solicitation Act,

Minn. Stat. §§ 309.50 to 309.61; the Minnesota Uniform Deceptive Trade Practices Act, Minn.

Stat. §§ 325D.44 to 325D.48; the New Jersey CFA, N.J.S.A. 56:8-1 to -20; and the New Jersey

CRIA, N.J.S.A. 45:17A-18 to -40 by Defendants;

       B.      Award such relief as the Court finds necessary to redress injury to consumers

resulting from Defendants’ violations of the FTC Act; the TSR; N.Y. Exec. Law §§ 63(12) and

175; N.Y. Gen. Bus. Law § 349; the Virginia Solicitation of Contributions law, Virginia Code §§

57-48 to 57-69; the Minnesota Charitable Solicitation Act, Minn. Stat. §§ 309.50 to 309.61; the

Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat. §§ 325D.44 to 325D.48; the New

Jersey CFA, N.J.S.A. 56:8-1 to -20; and the New Jersey CRIA, N.J.S.A. 45:17A-18 to -40,

including rescission or reformation of contracts, restitution, the refund of monies paid, the

disgorgement of ill-gotten monies, and civil penalties;

       C.      Require Defendants, pursuant to N.Y. Exec. Law §§ 63(12) and 175(2); Virginia

Code § 57-59(D); and the New Jersey CFA, N.J.S.A. 56:8-1 to -20, specifically N.J.S.A. 56:8-8,

to pay restitution and to disgorge all amounts Defendants received through the use of any of the

unlawful, unfair, or deceptive acts or practices alleged herein and order all funds received from

Defendants be directed to genuine, legitimate, charities that engage in charitable activities




                                                 44
Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 46 of 50
       Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 47 of 50




           9/13/20
Dated: ____________________

                                   Yael Fuchs, Co-Chief, Enforcement Section**
                                   Peggy Farber, Assistant Attorney General (PF 3083)
                                   Sharon Sash, Assistant Attorney General (SS 7204)
                                   William Wang, Assistant Attorney General (WW 7878)
                                   Charities Bureau
                                   New York State Office of the Attorney General
                                   28 Liberty Street, 19th Floor
                                   New York, New York 10005
                                   (212) 416-8391/yael.fuchs@ag.ny.gov
                                   (212) 416-8785/peggy.farber@ag.ny.gov
                                   (212) 416-6235/sharon.sash@ag.ny.gov
                                   (212) 416-6026/william.wang@ag.ny.gov


                                   Attorneys for Plaintiff
                                   STATE OF NEW YORK


**    Admission Pending




                                     46
 Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 48 of 50




Dated:�-- //,�
                  I           s��
                                * �
                              Assistant Attorney General
                              Office of the Attorney General of Virginia
                              202 North Ninth Street
                              Richmond, VA 23219
                              Telephone: (804) 823-6341
                              Facsimile: (804) 786-0122
                              ssovinsky@oag.state.va. us


                              Attorney for Plaintiff
                              COMMONWEALTH OF VIRGINIA




                                47
         Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 49 of 50




                                        KEITH ELLISON
                                        ATTORNEY GENERAL
                                        STATE OF MINNESOTA




Dated:      g /ID /Z.D
         --1-,,1--1--=---,+--"-=-=---
                                        Collin R. Bal�*
                                        Assistant Attorney General
                                        445 Minnesota Street, Suite 1200
                                        St. Paul, MN 55101-2130
                                        Telephone: (651) 757-1474
                                        Facsimile: (651) 296-7438
                                        collin.ballou@ag.state.mn.us

                                        Attorney for Plaintiff
                                        STATE OF MINNESOTA




                                          48
          Case 1:20-cv-07505-MKV Document 1 Filed 09/14/20 Page 50 of 50




                                      !0+#+V-V!+1V&V
                                      ..)+(3V!(,&V)V(1V$+-3V




4L76V      
                 <VMV?V
                                      'FD=K;4V V CV UV
                                      7GNLTVLLFJ7TV!7D7H4BV
                                      FDKNC7HVH4O6V*IFK75OL=FDV-75L=FD
                                         V"4BK7TV-LH77LV BFFH
                                      *)VFSV  V
                                      (7R4HAV(7RV%7HK7TV 
                                      .7B7G;FD7V V  
                                      45K=C=B7V V  V
                                      CFD=K;4APC4HB4RE@F4::FQ


                                      LLFHD7TV9HV*B4=DL>8V
                                      -/VV.V) V(2V$,-3




                                       
